







DEED OF TRUST, ASSIGNMENT OF RENTS

AND SECURITY AGREEMENT







dated as of February 24, 2004

among

AVIONICS SPECIALTIES, INC., GRANTOR,




TRSTE, INC., TRUSTEE,

and

WACHOVIA BANK, NATIONAL ASSOCIATION










_____________________________________________________________________________________

THIS IS A CREDIT LINE DEED OF TRUST within the meaning of Section 55-58.2 of the
Code of Virginia (1950), as amended.  For the purposes of and to the extent
required by such Section, (i) the name of the noteholder secured by this Deed of
Trust is Wachovia Bank, National Association, (ii) the address at which
communications may be mailed or delivered to such noteholder is 214 North Hogan
Street – FL0070, Jacksonville, Florida 32202 and (iii) the maximum aggregate
amount of principal to be secured at any one time is $1,750,000.

_____________________________________________________________________________________














004.417752.4




 




PARCEL IDENTIFICATION NUMBER TM 03200-00-00-06600







DEED OF TRUST, ASSIGNMENT OF RENTS AND SECURITY AGREEMENT




THIS IS A CREDIT LINE DEED OF TRUST







This DEED OF TRUST, ASSIGNMENT OF RENTS AND SECURITY AGREEMENT (hereafter
referred to as "Deed of Trust") made February 24, 2004 by and among Avionics
Specialties, Inc., whose address is P.O. Box 6400, Charlottesville, Virginia
 22906 ("Grantor"), TRSTE, Inc., a Virginia corporation, whose address is 201 S.
Jefferson Street, Roanoke, Virginia  24011 ("Trustee"), and the owner and holder
of a promissory note, Wachovia Bank, National Association, a national banking
association, whose address is 214 North Hogan Street - FL0070, Jacksonville,
Florida  32202 ("Bank").




W I T N E S S E T H :




To secure payment and performance of obligations under a Promissory Note dated
February 16, 2004, in the amount of $3,000,000.00, made by Grantor payable to
Bank, a Revolving Promissory Note dated February 16, 2004, in the amount of
$2,500,000, made by Grantor payable to Bank and a Term Promissory Note dated
February 16, 2004, in the amount of $211,500, made by Grantor payable to Bank
(as each may be modified or renewed, including any substitute therefor,
collectively called the “Note”), this Deed of Trust, and any present or future
swap agreements (as defined in 11 U.S.C. § 101) between Bank or any of its
affiliates and Grantor, and any renewals, extensions, novations, or
modifications of the foregoing (collectively the "Obligations"), and in
consideration of these premises and for other consideration, Grantor does grant
and convey unto Trustee, as trustee for Bank and Bank’s affiliates, its
successors and assigns, in fee simple, all of Grantor's right, title and
interest now owned or hereafter acquired in and to each of the following
(collectively, the "Property"):  (i) all those certain tracts of land in the
County of Albemarle, Commonwealth of Virginia described in EXHIBIT A attached
hereto and made part hereof (the "Land"); (ii) all buildings and improvements
now or hereafter erected on the Land; (iii) all fixtures, machinery, equipment
and other articles of real, personal or mixed property attached to, situated or
installed in or upon, or used in the operation or maintenance of, the Land or
any buildings or improvements situated thereon, whether or not such real,
personal or mixed property is or shall be affixed to the Land; (iv) all building
materials, building machinery and building equipment delivered on site to the
Land during the course of, or in connection with, any construction, repair or
renovation of the buildings and improvements situated or to be situated thereon;
(v) all leases, licenses or occupancy agreements of all or any part of the Land
and all extensions, renewals, and modifications thereof, and any options, rights
of first refusal or guarantees relating thereto; all rents, income, revenues,
security deposits, issues, profits, awards and payments of any kind payable
under the leases or otherwise arising from the Land; (vi) all contract rights,
accounts receivable and general intangibles relating to the Land or the use,
occupancy, maintenance, construction, repair or operation thereof; all
management agreements, franchise agreements, utility agreements and deposits;
all maps, plans, surveys and specifications; all warranties and guaranties; all
permits, licenses and approvals; and all insurance policies; (vii) all estates,
rights, tenements, hereditaments, privileges, easements, and appurtenances of
any kind benefiting the Land; all means of access to and from the Land, whether
public or private; and all water and mineral rights; (viii) all assets described
on Exhibit B; and (ix) all "Proceeds" of any of the above-described property,
which term shall have the meaning given to it in the Uniform Commercial Code of
the jurisdiction where this Deed of Trust is recorded (the “UCC”), whether cash
or non-cash, and including insurance proceeds and condemnation awards; and all
replacements, substitutions and accessions thereof.




In the event that Grantor is the owner of a leasehold estate with respect to any
portion of the Property and Grantor obtains a fee estate in such portions of the
Property, then, such fee estate shall automatically, and without further action
of any kind on the part of the Grantor, be and become subject to the security
title and lien of this Agreement.




TO HAVE AND TO HOLD the Property and all the estate, right, title and interest,
in law and in equity, of Grantor’s in and to the Property unto Trustee, its
successors and assigns, in fee simple, forever.




IN TRUST, HOWEVER, that if all Obligations are timely paid and performed and
each and every representation, warranty, agreement, and condition of this Deed
of Trust, the other Loan Documents, and any swap agreements are complied with
and abided by, this Deed of Trust and the estate hereby created shall cease and
be null, void, and canceled of record at the request and expense of Grantor, and
if Default occurs, Trustee is authorized to foreclose and sell the Property
under power of sale or by judicial proceeding according to applicable law and as
provided herein.




Grantor WARRANTS AND REPRESENTS that Grantor is lawfully seized of the Property,
in fee simple, absolute, that Grantor has the legal right to convey and encumber
the same, and that the Property is free and clear of all liens and encumbrances
except the Permitted Liens, as defined in the Revolving and Term Credit and
Security Agreement by and among Bank, Grantor and Aerosonic Corporation, of even
date herewith, as it may be modified from time to time (the “Credit Agreement”).
 Grantor further warrants and will forever defend all and singular the Property
and title thereto to Trustee, Bank and Bank's successors and assigns, against
the lawful claims of all persons whomsoever.




PROVIDED ALWAYS that if (i) all the Obligations (including without limitation,
all termination payments and any other amounts due under or in connection with
any swap agreements (as defined in 11 U.S.C. § 101) secured hereunder) are paid
in full, (ii) each and every representation, warranty, agreement, covenant and
condition of this Deed of Trust, and the other Loan Documents (as defined in the
Notes), are complied with and abided by, and (iii) any and all swap agreements
(as defined in 11 U.S.C. § 101) secured hereunder have matured or been
terminated, then this Deed of Trust and the estate hereby created shall cease
and be null, void, and canceled of record.




To protect the security of this Deed of Trust, Grantor further represents and
agrees with Trustee and Bank as follows:




Payment of Obligations.  That the Obligations shall be timely paid and
performed.




Future Advances.  This is a credit line Deed of Trust and is given to secure not
only existing Obligations, but also future advances, including obligations under
swap agreements to the same extent as if such future advances and obligations
under swap agreements are made on the date of the execution of this Deed of
Trust.  The principal amount (including any swap agreements and future advances)
that may be so secured may decrease or increase from time to time, but the total
amount so secured at any one time shall not exceed $1,750,000.00, plus all
interest, costs, reimbursements, fees and expenses due under this Deed of Trust
and secured hereby.  Grantor shall not execute any document that impairs or
otherwise impacts the priority of any existing or future Obligations secured by
this Deed of Trust.




Grant of Security Interest in Personal Property.  This Deed of Trust constitutes
a security agreement under the UCC and shall be deemed to constitute a fixture
financing statement.  Grantor hereby grants a security interest in any personal
property included in the Property.  On request of Bank, Grantor will execute one
or more Financing Statements in form satisfactory to Bank and will pay all costs
and expenses of filing the same in all public filing offices, where filing is
deemed desirable by Bank.  Bank is authorized to file Financing Statements
relating to the Property without Grantor's signature where permitted by law.
 Grantor appoints Bank as its attorney-in-fact to execute such documents
necessary to perfect Bank's security interest on Grantor's behalf.  The
appointment is coupled with an interest and shall be irrevocable as long as any
Obligations remain outstanding.




Nothing herein obligates Bank to provide credit in excess of the Obligations.




Leases, Subleases and Easements.  Grantor shall maintain, enforce and cause to
be performed all of the terms and conditions under any lease, sublease or
easement which may constitute a portion of the Property. Grantor shall not,
without the consent of Bank, enter into any new lease of all or any portion of
the Property, agree to the cancellation or surrender under any lease of all or
any portion of the Property, agree to prepayment of rents, issues or profits
(other than rent paid at the signing of a lease or sublease), modify any such
lease so as to shorten the term, decrease the rent, accelerate the payment of
rent, or change the terms of any renewal option; and any such purported new
lease, cancellation, surrender, prepayment or modification made without the
consent of Bank shall be void as against Bank.




Required Insurance.  Grantor shall maintain with respect to the Property:  (i)
during construction of any improvements on the Property, "all-risk" builders
risk insurance which must include windstorm, hail damage, fire and vandalism
(non-reporting Completed Value with Special Cause of Loss form), in an amount
not less than the completed replacement value of the improvements under
construction, naming Bank as mortgagee and loss payee; (ii) upon completion of
construction, upon occupancy of any improvements, and at all other times,
insurance against loss or damage by fire and other casualties and hazards by
insurance written on an "all risks" basis, in an amount not less than the
replacement cost thereof, including coverage for loss of rents or business
interruption if applicable, naming Bank as loss payee and mortgagee; (iii) if
the Property is required to be insured pursuant to the National Flood Reform Act
of 1994, and the regulations promulgated thereunder, flood insurance is required
in the amount equal to the lesser of the loan amount or maximum available under
the National Flood Insurance Program, but in no event should the amount of
coverage be less than the value of the improved structure, naming Bank as
mortgagee and loss payee. If, after closing, the Property (or any part thereof)
is remapped and if the vertical improvements are determined to be located in a
special flood hazard area, Grantor must obtain and maintain a flood insurance
policy.  If, within forty-five (45) days of receipt of notification from Bank
that the Property has been reclassified by FEMA as being located in a special
flood hazard area, Grantor has not provided sufficient evidence of flood
insurance, Bank is mandated under federal law to purchase flood insurance on
behalf of Grantor, and Bank will add the associated costs to the principal
balance of the Note.  If the land or any portion thereof is located in a special
flood hazard area, this Agreement may be terminated by Bank at its sole option;
(iv) as applicable, insurance which complies with the workers’ compensation and
employers’ liability laws of all states in which Grantor shall be required to
maintain such insurance; and (v) liability insurance providing coverage in such
amount as Bank may require but in no event less than $1,000,000.00 combined
single limit, naming Bank as an additional insured; and (vi) such other
insurance as Bank may require from time to time.




All property insurance policies shall contain an endorsement or agreement by the
insurer in form satisfactory to Bank that any loss shall be payable in
accordance with the terms of such policy notwithstanding any act or negligence
of Grantor and the further agreement (within both the property and liability
policies) of the insurer waiving rights of subrogation against Bank, and rights
of set-off, counterclaim or deductions against Grantor.




All insurance policies shall be in form, provide coverages, be issued by
companies and be in amounts satisfactory to Bank.  At least 30 days prior to the
expiration of each such policy, Grantor shall furnish Bank with evidence
satisfactory to Bank that such policy has been renewed or replaced or is no
longer required hereunder.  All such policies shall provide that the policy will
not be canceled or materially amended without at least 30 days prior written
notice to Bank.  In the event Grantor fails to provide, maintain, keep in force,
and furnish to Bank the policies of insurance required by this paragraph, Bank
may procure such insurance or single-interest insurance in such amounts, at such
premium, for such risks and by such means as Bank chooses, at Grantor's expense;
provided however, Bank shall have no responsibility to obtain any insurance, but
if Bank does obtain insurance, Bank shall have no responsibility to assure that
the insurance obtained shall be adequate or provide any protection to Grantor.




Insurance Proceeds.  After occurrence of any loss to any of the Property,
Grantor shall give prompt written notice thereof to Bank.




In the event of such loss all insurance proceeds, including unearned premiums,
shall be payable to Bank, and Grantor hereby authorizes and directs any affected
insurance company to make payment of such proceeds directly to Bank and not to
Bank and Grantor jointly.  Bank is hereby authorized by Grantor to make proof of
loss if not promptly made by Grantor, settle, adjust or compromise any claims
for loss or damage under any policy or policies of insurance and Grantor
appoints Bank as its attorney-in-fact to receive and endorse any insurance
proceeds to Bank, which appointment is coupled with an interest and shall be
irrevocable as long as any Obligations remain unsatisfied.  Grantor shall pay
the costs of collection, including attorneys’ fees, of insurance proceeds
payable on account of such damage or destruction.  Grantor shall have no claim
against the insurance proceeds, or be entitled to any portion thereof, and all
rights to the insurance proceeds are hereby assigned to Bank as security for
payment of the Obligations.




In the event of any damage to or destruction of the Property, Bank shall have
the option of applying or paying all or part of the insurance proceeds to (i)
the Obligations in such order as Bank may determine, (ii) restoration,
replacement or repair of the Property in accordance with Bank’s standard
construction loan disbursement conditions and requirements, or (iii) Grantor.
 Nothing herein shall be deemed to excuse Grantor from restoring, repairing and
maintaining the Property as required herein.




Minimum Standards.  In addition to the requirements set forth in the Loan
Documents, all surveys, insurance, title policies, construction documents,
environmental reports, payment and performance bonds, and any other due
diligence or additional documents required in connection with the Loan
Documents, shall comply with Bank’s minimum standards in place from time to time
for such documents, which shall be provided in writing by Bank to Borrower upon
request.







Impositions; Escrow Deposit.  Grantor will pay all taxes, levies, assessments
and other fees and charges imposed upon or which may become a lien upon the
Property under any law or ordinance (all of the foregoing collectively
"Impositions") before they become delinquent and in any event in the same
calendar year in which they first become due.  Upon request of Bank, after
occurrence of any Default, Grantor shall add to each periodic payment required
under the Note the amount estimated by Bank to be sufficient to enable Bank to
pay, as they come due, all Impositions and insurance premiums which Grantor is
required to pay hereunder.  Payments requested under this provision shall be
supplemented or adjusted as required by Bank from time to time.  Such funds may
be commingled with the general funds of Bank and shall not earn interest.  Upon
the occurrence of a Default, Bank may apply such funds to pay any of the
Obligations.




Use of Property.  Grantor shall use and operate, and require its lessees or
licensees to use and operate, the Property in compliance with all applicable
laws (including, for example, the Americans with Disabilities Act and the Fair
Housing Act) and ordinances, covenants, and restrictions, and with all
applicable requirements of any lease or sublease now or hereafter affecting the
Property.  Grantor shall not permit any unlawful use of the Property or any use
that may give rise to a claim of forfeiture of any of the Property.  Grantor
shall not allow changes in the stated use of Property from that disclosed to
Bank at the time of execution hereof.  Grantor shall not initiate or acquiesce
to a zoning change of the Property without prior notice to, and written consent
of, Bank.




Maintenance, Repairs and Alterations.  Grantor shall keep and maintain the
Property in good condition and repair and fully protected from the elements to
the satisfaction of Bank.  Grantor will not remove, demolish or structurally
alter any of the buildings or other improvements on the Property (except such
alterations as may be required by laws, ordinances or regulations) without the
prior written consent of Bank.  Grantor shall promptly notify Bank in writing of
any material loss, damage or adverse condition affecting the Property.




Eminent Domain.  Should the Property or any interest therein be taken or damaged
by reason of any public use or improvement or condemnation proceeding
("Condemnation"), or should Grantor receive any notice or other information
regarding such Condemnation, Grantor shall give prompt written notice thereof to
Bank.  Bank shall be entitled to all compensation, awards and other payments or
relief granted in connection with such Condemnation and, at its option, may
commence, appear in and prosecute in its own name any action or proceedings
relating thereto.  Bank shall be entitled to make any compromise or settlement
in connection with such taking or damage.  All compensation, awards, and damages
awarded to Grantor related to any Condemnation (the "Proceeds") are hereby
assigned to Bank and Grantor agrees to execute such further assignments of the
Proceeds as Bank may require.  Bank shall have the option of applying or paying
the Proceeds in the same manner as insurance proceeds as provided herein.
 Grantor appoints Bank as its attorney-in-fact to receive and endorse the
Proceeds to Bank, which appointment is coupled with an interest and shall be
irrevocable as long as any Obligations remain unsatisfied.




Environmental Condition of Property and Indemnity.  Grantor warrants and
represents to Bank, except as previously reported by Grantor to Bank in writing
or contained in any environmental assessment provided to Bank prior to the date
hereof, that:  (i) Grantor has inspected and is familiar with the environmental
condition of the Property; (ii) the Property and Grantor, and any occupants of
the Property, are in compliance with and shall continue to be in compliance with
all applicable federal, state and local laws and regulations intended to protect
the environment and public health and safety as the same may be amended from
time to time ("Environmental Laws"); (iii) the Property is not and has never
been used to generate, handle, treat, store or dispose of, in any quantity, oil,
petroleum products, hazardous or toxic substances, hazardous waste, regulated
substances or hazardous air pollutants ("Hazardous Materials") in violation of
any Environmental Laws; (iv) no Hazardous Materials (including friable asbestos
or mold in any form) are located on or under the Property, except customary
amounts of cleaning material, solvents and other material used in the ordinary
course of business, in strict compliance with all Environmental Laws, or emanate
from the Property; (v) there are no unregistered underground storage tanks on
the Property that are subject to any underground storage tank registration laws
or regulations; (vi) no notice has been received with regard to any Hazardous
Material on the Property; (vii) no action, investigation or proceeding is
pending or to Grantor’s knowledge threatened which seeks to enforce any right or
remedy against Grantor or the Property under any Environmental Law; and (viii)
all licenses, permits and other governmental or regulatory actions necessary for
the Property to comply with Environmental Laws shall be obtained and maintained
and Grantor shall assure compliance therewith.




Further, Grantor represents to Bank that no portion of the Property is a
protected wetland.  Grantor agrees to notify Bank immediately upon receipt of
any citations, warnings, orders, notices, consent agreements, process or claims
alleging or relating to violations of any Environmental Laws or to the
environmental condition of the Property and shall conduct and complete all
investigations and all cleanup actions necessary to comply with the
Environmental Laws and to remove, in accordance with Environmental Laws, any
Hazardous Material from the Property.




Grantor shall indemnify, hold harmless, and defend Bank and Trustee from and
against any and all damages, penalties, fines, claims, suits, liabilities,
costs, judgments and expenses, including attorneys', consultants' or experts'
fees of every kind and nature incurred, suffered by or asserted against Bank or
Trustee as a direct or indirect result of:  (i) representations made by Grantor
in this Section being or becoming untrue in any material respect; (ii) Grantor’s
violation of or failure to meet the requirements of any Environmental Laws; or
(iii) Hazardous Materials which, while the Property is subject to this Deed of
Trust, exist on the Property.  Bank shall have the right to arrange for or
conduct environmental inspections of the Property from time to time (including
the taking of soil, water, air or material samples).  The cost of such
inspections made after Default or which are required by laws or regulations
applicable to Bank shall be borne by Grantor.  However, Grantor's indemnity
shall not apply to any negligent or intentional act of Bank which takes place
after foreclosure or satisfaction of this Deed of Trust.  These indemnification
obligations are in addition to General Indemnification provisions set forth
hereafter.  Grantor’s Obligations under this section shall continue, survive and
remain in full force and effect notwithstanding the repayment of the
Obligations, a foreclosure of or exercise of power of sale under this
instrument, a delivery of a deed in lieu of foreclosure, a cancellation or
termination of record of this instrument and the transfer of the Property.




Appraisals.  Grantor agrees that Bank may obtain an appraisal of the Property
when required by the regulations of the Federal Reserve Board or the Office of
the Comptroller of the Currency, any other regulatory agency or, after Default,
at such other times as Bank may reasonably require (but not more often than once
every three years unless a Default shall exist).  Such appraisals shall be
performed by an independent third party appraiser selected by Bank.  The cost of
such appraisals shall be borne by Grantor.  If requested by Bank, Grantor shall
execute an engagement letter addressed to the appraiser selected by Bank.
 Grantor’s failure or refusal to sign such an engagement letter, however, shall
not impair Bank's right to obtain such an appraisal.  Grantor agrees to pay the
cost of such appraisal within 10 days after receiving an invoice for such
appraisal.




Inspections.  Bank, or its representatives or agents, are authorized to enter at
any reasonable time upon any part of the Property for the purpose of inspecting
the Property and for the purpose of performing any of the acts it is authorized
to perform under the terms of this Deed of Trust.




Liens and Subrogation.  Grantor shall pay and promptly discharge all liens,
claims and encumbrances upon the Property.  Grantor shall have the right to
contest in good faith the validity of any such lien, claim or encumbrance,
provided:  (i) such contest suspends the collection thereof or there is no
danger of the Property being sold or forfeited while such contest is pending;
(ii) Grantor first deposits with Bank a bond or other security satisfactory to
Bank in such amounts as Bank shall reasonably require; and (iii) Grantor
thereafter diligently proceeds to cause such lien, claim or encumbrance to be
removed and discharged.




Bank shall be subrogated to any liens, claims and encumbrances against Grantor
or the Property that are paid or discharged through payment by Bank or with loan
proceeds, notwithstanding the record cancellation or satisfaction thereof.




Waiver of Grantor's Rights.  To the fullest extent permitted by law, Grantor
waives the benefit of all laws now existing or that hereafter may be enacted
providing for (i) any appraisement before sale of any portion of the Property,
(ii) in any way extending the time for the enforcement of the collection of the
Note or the debt evidenced thereby or any of the other Obligations, rights under
the fifth and fourteenth amendments to the Constitution of the United States and
any similar rights under the constitutions of any state, and any rights to
hearing prior to the exercise by Bank of any right, power, or remedy herein
provided to Bank.




To the full extent Grantor may do so, Grantor agrees that Grantor will not at
any time insist upon, plead, claim or seek to take the benefit or advantage of
any law now or hereafter in force providing for any exemption (including
homestead exemption), appraisement, valuation, stay, extension or redemption,
and Grantor for themselves and their respective heirs, devisees,
representatives, successors and assigns, and for any and all persons claiming
any interest in the Property, to the extent permitted by law, hereby waive and
release all rights of valuation, appraisement, redemption, stay of execution,
the benefit of all exemption laws, notice of election to mature or declare due
the whole of the secured indebtedness and marshalling in the event of
foreclosure of the liens hereby created.  Grantor further waives any and all
notices including, without limitation, notice of intention to accelerate and of
acceleration of the Obligations.




Payments by Bank.  In the event of default in the timely payment or performance
of any of the Obligations, Bank, at its option and without any duty on its part
to determine the validity or necessity thereof, may pay the sums for which
Grantor is obligated.  Further, Bank may pay such sums as Bank deems appropriate
for the protection and maintenance of the Property including, without
limitation, sums to pay impositions and other levies, assessments or liens,
maintain insurance, make repairs, secure the Property, maintain utility service,
intervene in any condemnation and pay attorneys' fees and other fees and costs
to enforce this Deed of Trust or protect the lien hereof (including foreclosure)
or collect the Obligations, without limitation, including those incurred in any
proceeding including bankruptcy or arbitration.  Any amounts so paid shall bear
interest at the default rate stated in the Note and shall be secured by this
Deed of Trust.




Indemnification.  Grantor shall protect, indemnify and save harmless Bank from
and against all losses, liabilities, obligations, claims, damages, penalties,
causes of action, costs and expenses (including, without limitation, reasonable
attorneys’ fees and expenses) (collectively, “Damages”) imposed upon, incurred
by or asserted against Bank on account of (i) the Loan Documents or any failure
or alleged failure of Grantor to comply with any of the terms or representations
of this Deed of Trust; (ii) any claim of loss or damage to the Property or any
injury or claim of injury to, or death of, any person or property that may be
occasioned by any cause whatsoever pertaining to the Property or the use,
occupancy or operation thereof, (iii) any failure or alleged failure of Grantor
to comply with any law, rule or regulation applicable to the Property or the
use, occupancy or operation of the Property (including, without limitation, the
failure to pay any taxes, fees or other charges), provided that such indemnity
shall be effective only to the extent of any Damages that may be sustained by
Bank in excess of any net proceeds received by it from any insurance of Grantor
(other than self-insurance) with respect to such Damages, (iv) any Damages
whatsoever by reason of any alleged action, obligation or undertaking of Bank
relating in any way to or any matter contemplated by the Loan Documents, (v) any
claim for brokerage fees or such other commissions relating to the Property or
any other Obligations, or (vi) any and all liability arising from any leases
related to the Property.  Nothing contained herein shall require Grantor to
indemnify Bank for any Damages resulting from Bank's gross negligence or its
willful and wrongful acts.  The indemnity provided for herein shall survive
payment of the Obligations and shall extend to the officers, directors,
employees and duly authorized agents of Bank.  In the event the Bank incurs any
Damages arising out of or in any way relating to the transaction contemplated by
the Loan Documents (including any of the matters referred to in this section),
the amounts of such Damages shall be added to the Obligations, shall bear
interest, to the extent permitted by law, at the interest rate borne by the
Obligations from the date incurred until paid and shall be payable on demand.




Assignment of Rents.  Grantor hereby absolutely assigns and transfers to Bank
all the leases, rents, issues and profits of the Property (collectively
"Rents").  Although this assignment is effective immediately, so long as no
Default exists, Bank gives to and confers upon Grantor the privilege under a
revocable license to collect as they become due, but not prior to accrual, the
Rents and to demand, receive and enforce payment, give receipts, releases and
satisfactions, and sue in the name of Grantor for all such Rents.  Grantor
represents there has been no prior assignment of leases or Rents, and agrees not
to further assign such leases or Rents.  Upon any occurrence of Default, the
license granted to Grantor herein shall be automatically revoked without further
notice to or demand upon Grantor, and Bank shall have the right, in its
discretion, without notice, by agent or by a receiver appointed by a court, and
without regard to the adequacy of any security for the Obligations, (i) to enter
upon and take possession of the Property, (ii) notify tenants, subtenants and
any property manager to pay Rents to Bank or its designee, and upon receipt of
such notice such persons are authorized and directed to make payment as
specified in the notice and disregard any contrary direction or instruction by
Grantor, and (iii) in its own name, sue for or otherwise collect Rents,
including those past due, and apply Rents, less costs and expenses of operation
and collection, including attorneys' fees, to the Obligations in such order and
manner as Bank may determine or as otherwise provided for herein.  Bank’s
exercise of any one or more of the foregoing rights shall not cure or waive any
Default or notice of Default hereunder.




Due on Sale or Further Encumbrance or Transfer of an Interest in Grantor.
 Without the prior written consent of Bank in each instance, Grantor shall not
(i) sell, convey, transfer or encumber the Property, or any part thereof or
interest therein, whether legal or equitable, (ii) cause or permit any transfer
of the Property or any part thereof, whether voluntarily, involuntarily or by
operation of law, or (iii) enter into any agreement or transaction to transfer,
or accomplish in form or substance a transfer, of the Property.  A "transfer" of
the Property includes:  (a) the direct or indirect sale, transfer or conveyance
of the Property or any portion thereof or interest therein; (b) the execution of
an installment sale contract or similar instrument affecting all or any portion
of the Property; and (c) an agreement by Grantor leasing all or a substantial
part of the Property for other than actual occupancy by a space tenant
thereunder or a sale, assignment or other transfer of or the grant of a security
interest in and to any Leases.




Bank’s consent to any conveyance or encumbrance may be conditioned upon an
increase in the interest rate specified in the Note (or other Obligations), an
extension or curtailment of the maturity of the Obligations, or other
modification of the Note or this instrument.




NOTICE:  THE DEBT SECURED HEREBY IS SUBJECT TO CALL IN FULL IN THE EVENT OF
SALE, CONVEYANCE, OR FURTHER ENCUMBRANCE OF THE PROPERTY HEREBY CONVEYED




Remedies of Bank on Default.  Failure of Grantor or any other person liable to
timely pay or perform any of the Obligations beyond any applicable grace
periods, or the occurrence of any Default, as defined in the Note (the reference
herein and in the Note to the Credit Agreement shall mean such agreement as it
may be modified from time to time and such references shall continue to be
effective notwithstanding the termination of such Credit Agreement), or an Event
of Default as defined in the Credit Agreement, is a default ("Default") under
this Deed of Trust.  Upon the occurrence of Default the following remedies are
available, without limitation, to Bank:  (i) Bank may exercise any or all of
Bank's remedies under this Deed of Trust or other Loan Documents including,
without limitation, acceleration of the maturity of all payments and
Obligations, other than Obligations under any swap agreements (as defined in 11
U.S.C. § 101) with Bank or any of its affiliates, which shall be due in
accordance with and governed by the provisions of said swap agreements; (ii)
Bank may take immediate possession of the Property or any part thereof (which
Grantor agrees to surrender to Bank) and manage, control or lease the same to
such persons and at such rental as it may deem proper and collect and apply
Rents to the payment of:  (a) the Obligations, together with all costs and
attorneys' fees; (b) all Impositions and any other levies, assessments or liens
which may be prior in lien or payment to the Obligations, and premiums for
insurance, with interest on all such items; and (c) the cost of all alterations,
repairs, replacements and expenses incident to taking and retaining possession
of the Property and the management and operation thereof; all in such order or
priority as Bank in its sole discretion may determine.  The taking of possession
shall not prevent concurrent or later proceedings for the foreclosure sale of
the Property; (iii) Bank may foreclose this Deed of Trust pursuant to applicable
law and exercise all remedies available under the Uniform Commercial Code or
other laws; (iv) Bank may apply to any court of competent jurisdiction for the
appointment of a receiver for all purposes including, without limitation, to
manage and operate the Property or any part thereof, and to apply the Rents
therefrom as hereinabove provided.  In the event of such application, Grantor
consents to the appointment of a receiver, and agrees that a receiver may be
appointed without notice to Grantor, without regard to whether Grantor has
committed waste or permitted deterioration of the Property, without regard to
the adequacy of any security for the Obligations, and without regard to the
solvency of Grantor or any other person, firm or corporation who or which may be
liable for the payment of the Obligations; (v) Upon application of Bank, Trustee
shall sell the Property and pay the proceeds of sale according to the following
terms and conditions:  (a) Trustee shall foreclose upon this Deed of Trust and
sell the Property, or any part of the Property, at public sale conducted
according to applicable law (referred to as "Trustee's Sale"); (b) Trustee shall
provide such notice and shall advertise a Trustee's Sale in the manner required
by applicable law and Grantor agrees that if such advertisement be inserted on a
daily basis it shall be published not less than once a day for three days, which
may be consecutive days; (c) Trustee shall conduct additional Trustee's Sales as
may be required until all of the Property is sold or the Obligations are
satisfied; (d) Trustee, may receive bids at Trustee's Sale from the Bank and may
accept from Bank as successful bidder, credit against the Obligations as payment
of any portion of the purchase price; (e) Trustee may receive a reasonable fee
for Trustee's services hereunder, not to exceed the maximum fee allowed by
applicable law; and (f) Trustee shall apply the proceeds of Trustee's Sale, as
required by law; and (vi) With respect to any portion of the Property governed
by the UCC, Bank shall have all of the rights and remedies of a secured party
thereunder.  Bank may elect to foreclose upon any Property that is fixtures
under law applicable to foreclosure of interests in real estate or law
applicable to personal property.  




Credit Agreement.  The Grantor shall comply with the terms of the Credit
Agreement as in effect from time to time.  If such Credit Agreement terminates,
the Grantor shall continue to comply with, and references herein or in the Note
to the Credit Agreement shall mean the Credit Agreement as in effect immediately
prior to the termination.




Substitute Trustee.  Bank may, at any time and from time to time, without
notice, at the Bank's discretion, remove Trustee and appoint a substitute
trustee (“Substitute Trustee”) by filing in the records where this Deed of Trust
is recorded an instrument affecting such removal and appointment.  A Substitute
Trustee shall be vested with title to the Property and with all rights, powers,
and duties of the original Trustee herein and all provisions hereof pertaining
to the Trustee shall similarly affect any Substitute Trustee.  Any oath or bond
by the Trustee is hereby waived.




Miscellaneous Provisions.  Grantor agrees to the following:  (i) All remedies
available to Bank with respect to this Deed of Trust or available at law or in
equity shall be cumulative and may be pursued concurrently or successively.  No
delay by Bank in exercising any remedy shall operate as a waiver of that remedy
or of any Default.  Any payment by Bank or acceptance by Bank of any partial
payment shall not constitute a waiver by Bank of any Default; (ii) Grantor
represents that Grantor (a) is (1) an adult individual and is sui juris, or (2)
a corporation, general partnership, limited partnership, limited liability
company or other legal entity, duly organized, validly existing and in good
standing under the laws of its state of organization, and is authorized to do
business in each other jurisdiction wherein its ownership of property or conduct
of business legally requires such organization (b) has the power and authority
to own its properties and assets and to carry on its business as now being
conducted and as now contemplated; and (c) has the power and authority to
execute, deliver and perform, and by all necessary action has authorized the
execution, delivery and performance of, all of its obligations under this Deed
of Trust and any other Loan Document to which it is a party.  (iii) The
provisions hereof shall be binding upon and inure to the benefit of Grantor, its
heirs, personal representatives, successors and assigns including, without
limitation, subsequent owners of the Property or any part thereof, and shall be
binding upon and inure to the benefit of Bank, its successors and assigns and
any future holder of the Note or other Obligations; (iv) Any notices, demands or
requests shall be sufficiently given Grantor if in writing and mailed or
delivered to the address of Grantor shown above or to another address as
provided herein and to Bank if in writing and mailed or delivered to Wachovia
Bank, National Association, Mail Code VA7391, P. O. Box 13327, Roanoke, VA
 24040 or Wachovia Bank, National Association, Mail Code VA7391, 10 South
Jefferson Street, Roanoke, VA  24011, or such other address as Bank may specify
from time to time and in the event that Grantor changes Grantor’s address at any
time prior to the date the Obligations are paid in full, that party shall
promptly give written notice of such change of address by registered or
certified mail, return receipt requested, all charges prepaid.  Notices to Bank
must include the mail code. (v) This Deed of Trust may not be changed,
terminated or modified orally or in any manner other than by an instrument in
writing signed by the Bank and Grantor and may be modified without the Trustee
joining or signing such instrument; (vi) All references to “Bank” shall mean to
“Bank (for itself and its affiliate)”; (vii) The captions or headings at the
beginning of each paragraph hereof are for the convenience of the parties and
are not a part of this Deed of Trust; (viii) If the lien of this Deed of Trust
is invalid or unenforceable as to any part of the Obligations, the unsecured
portion of the Obligations shall be completely paid (and all payments made shall
be deemed to have first been applied to payment of the unsecured portion of the
Obligations) prior to payment of the secured portion of the Obligations and if
any clause, provision or obligation hereunder is determined invalid or
unenforceable the remainder of this Deed of Trust shall be construed and
enforced as if such clause, provision or obligation had not been contained
herein; (ix) This Deed of Trust shall be governed by and construed under the
laws of the jurisdiction where this Deed of Trust is recorded; (x) Grantor by
execution and Bank by acceptance of this Deed of Trust agree to be bound by the
terms and provisions hereof).




[Signatures appear on the following page]











IN WITNESS WHEREOF, Grantor has signed and sealed this instrument as of the day
and year first above written.




Grantor

Avionics Specialties, Inc.







CORPORATE

By: __________________________________________

SEAL

Name: David Baldini

 Title: President













Signed, sealed and delivered

before the following witnesses:












Print Name:

















Print Name:












Commonwealth of Virginia

County of Albemarle




Corporate Acknowledgment




I certify that before me appeared this day David Baldini, a person known to me,
who after being sworn said he is President of Avionics Specialties, Inc., a
Virginia corporation, and is duly authorized to act on behalf of said
Corporation, that the seal affixed to the foregoing instrument is the seal of
said Corporation and that said instrument was signed and sealed by him/her on
behalf of said Corporation, and being informed of the contents thereof,
acknowledged execution of the foregoing instrument on behalf of said
Corporation.




Witness my hand and official seal, this _____ day of February, 2004.




_______________________________________, Notary Public

Notary Seal

____________________________________________

(Printed Name of Notary)




My Commission Expires: ______________________________



















